                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ALONZO KING LEWIS,               :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :               No. 5:18-cv-00364-MTT-CHW
                                 :
JOHN AND JANE DOES,              :
                                 :
                 Defendant.      :
_________________________________:

                               ORDER OF DISMISSAL

       Pro se Plaintiff Alonzo Lewis King, an inmate in the Georgia Diagnostic and

Classification Prison in Jackson, Georgia, filed a one-page handwritten document, which

was docketed in this Court as a 42 U.S.C. § 1983 civil rights complaint. Compl., ECF

No. 1. He did not, however, use the required § 1983 complaint form. See id. Moreover,

Plaintiff did not either pay the $400.00 filing fee or move for leave to proceed in forma

pauperis in this action.

       As a result, Plaintiff was ordered to submit a properly completed 42 U.S.C. § 1983

complaint form and either pay the filing fee or file a motion for leave to proceed in forma

pauperis. Order, Nov. 30, 2018, ECF No. 4. Plaintiff was given twenty-one days to

comply and was cautioned that his failure to do so could result in the dismissal of this

action. Id. Thereafter, Plaintiff did not comply with the order to submit a new complaint

and either pay the filing fee or seek leave to proceed in forma pauperis, which was returned

to this Court as undeliverable. See Mail Returned, ECF No. 5.

       Plaintiff was therefore ordered to show cause why this case should not be dismissed
for failure to comply with the Court’s previous order and for failure to keep the Court

apprised of Plaintiff’s current address. Order to Show Cause, Jan. 10, 2019, ECF No. 6.

In response to the show cause order, Plaintiff asserted that he had failed to comply because

he had not received the paperwork he needed to file his claims on the proper forms. Letter,

Jan. 22, 2019, ECF No. 7. Plaintiff indicated that he wanted to proceed with his case and

asked that he be sent the proper forms. Id. With his response, Plaintiff also filed a motion

to proceed in forma pauperis, although he did not attach a properly completed account

certification form with a printout of the transactions from his prisoner account statement.

Mot. for Leave to Proceed In Forma Pauperis, ECF No. 8.

       As it appeared that he intended to prosecute his action, Plaintiff was again ordered

to recast his complaint on the proper form and to file a properly completed account

certification form with a copy of his account statement. Order, March 27, 2019, ECF No.

10. If he had trouble obtaining an account certification form, Plaintiff was directed to

provide the Court with information regarding the steps he had taken to attempt to obtain

the form. Id. at 3. Plaintiff was again given twenty-one days to refile his complaint and

the certified account statement and was cautioned that his failure to do so could result in

the dismissal of this action. Id.

       Thereafter, Plaintiff again failed to recast his complaint or file a properly completed

account certification form. Accordingly, Plaintiff was ordered to show cause why this

case should not be dismissed for failure to comply with the Court’s previous orders. Order

to Show Cause, June 26, 2019, ECF No. 14. Plaintiff was again given twenty-one days to

respond and was cautioned that his failure to do so would result in the dismissal of this
                                              2
action. Id.

      To date, more than twenty-one days has passed since the order to show cause was

entered, and Plaintiff has not responded to the show cause order. Thus, because Plaintiff

has failed to respond to the Court’s orders or otherwise prosecute his case, it is hereby

ORDERED that Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE. See

Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and

Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

      SO ORDERED, this 5th day of August, 2019.



                                         S/ Marc T. Treadwell
                                         MARC T. TREADWELL, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            3
